Opinion by

(Jhristiancy, J.
There was no legal ground upon which the witness, Dumpby, could have been allowed to testify to the commission by the defendant of another larceny from that for which he was on trial. The general rule is unquestionable. The admission of such evidence, upon whatever ground it might have been let in, would tend directly to prejudice the defendant. He could not anticipate such evidence, and would probably be unprepared to meet it, though he might have a perfect defence to the charge.— The intimacy between Schweitser and Stewart might probably have been shown in another way; if it could not, it does not make this sort of evidence admissible. The evidence was, therefore, improperly admitted.
There was no error in the refusal of the Court to charge that it is not safe to convict a defendant on the uncorroborated testimony of an accomplice, or any number of accomplices. This was exclusively a, question for the jury.
Judgment reversed and a new trial ordered.